  Case 2:20-cr-00051-SRC Document 55 Filed 03/26/21 Page 1 of 3 PageID: 397




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA             :      Hon. Stanley R. Chesler
                                     :
      v.                             :      Crim. No. 20-51
                                     :
BOAZ MANOR,                          :
 a/k/a “Shaun MacDonald,” and        :      ORDER FOR A CONTINUANCE
EDITH PARDO,                         :
 a/k/a “Edith Pardo Mehler”          :
 a/k/a “Edith Mehler”                :
                                     :


      This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Vijay Dewan,

Assistant U.S. Attorneys, appearing) and defendant Edith Pardo (by Lawrence S.

Lustberg, Esq., appearing), for an order granting a continuance of the proceedings

in the above-captioned matter; and the defendant being aware that she has the

right to have this matter brought to trial within 70 days of the date of her

appearance before a judicial officer of this court pursuant to 18 U.S.C. §

3161(c)(1); and the defendant having consented to such continuance and having

waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

            (1)    This case is an unusual or complex case within the meaning of

the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(ii), in light of the nature of the

prosecution and the volume of discovery, as referenced below, such that it is
  Case 2:20-cr-00051-SRC Document 55 Filed 03/26/21 Page 2 of 3 PageID: 398




unreasonable to expect adequate preparation for pretrial proceedings or for the

trial itself within 70 days.

                (2)   The discovery in this case is voluminous, consisting of, among

other things, financial records, email communications, and other electronically

stored information, and additional time is necessary to ensure that, taking into

account the exercise of diligence, defense counsel have sufficient time to review

and inspect discovery and further investigate the charges in this matter.

                (3)   As a result of the foregoing, pursuant to 18 U.S.C. §

3161(h)(7)(A) and (h)(7)(B)(ii) and (iv), the ends of justice served by granting of this

continuance outweigh the best interests of the public and the defendant in a

speedy trial.

      IT IS, therefore, on this 22nd day of March, 2021,

      ORDERED that this action be, and hereby is, continued under the Speedy

Trial Act from the date this Order is signed through and including June 30, 2021;

and it is further
  Case 2:20-cr-00051-SRC Document 55 Filed 03/26/21 Page 3 of 3 PageID: 399




      ORDERED that the period from the date this Order is signed through and

including June 30, 2021 shall be excludable in computing time under the Speedy

Trial Act of 1974.


                                         s/Stanley R. Chesler, U. S. D.J.
                                         HON. STANLEY R. CHESLER
                                         United States District Judge


Form and entry consented to:


/s/ Vijay Dewan

Vijay Dewan
Assistant U.S. Attorney


/s/ Lawrence S. Lustberg

Lawrence S. Lustberg, Esq.
Counsel for Defendant Edith Pardo
